Dosusign Envelone tb: ASE och hesGMeOL900-MKV Document 15 Filed 05/08/20 Page 1 of 1

026444 0CB5h

EXHIBIT A
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

———$<— a $$$ $< ccum x
CROWN STERLING LIMITED EEG,
Civil Case No. 19-cv-07900-MEV
Plaintiff.
Electronically Filed
yy,
STIPULATION OF DISCONTINUANCE
UBM LLC a‘k/a BLACK HAT USA and : WITH PREJUDICE
DOES I-10, :
Defencdint.
Se _____

IT [8 HEREBY STIPULATED AND AGREED by the undersigned attorneys for the
respective parties as follows:
1, The captioned action is discontinued and dismissed with prejudice and without costs to
either party,
2. This stipulation may be signed in counterparts and the parties agree that facsimile

signatures have the same effect as originals.

Dated: April Saxe

BRESSLER LAW PLLC BECKER & POLTAKOFEF, LLP
Alfprnevs for Plaintiff dtternevs for Defendant

  

 

 

Joshua R. Bressler Vineenze M, Mogavera

 

3 West 35" Street, 9" Flr, 45 Broadway, 17th Flr,

New York, NY 10001 New York, NY 10006
Tel.\(917) 969-4343 Tel: (212) 599-3322
jrb@yjrblaw.cem vmoraveroia-betkerlawyers com
50 ORDERED:

Hon, 5 _- LS DEL

(NOISES | Page 7 of 7
